DENISON, Circuit Judge (dissenting).
I agree that there was never any definite and obligatory change of the status created by thq 1911 “arrangement”; there was only interpretation by conduct;, but, thus interpreted, I think that arrangement was contractual. True, it was without definite term; but, as to compensation earned during the eight years while it was recognized by both parties and bring carried out, it is not important that the arrangement might have been terminated during this period. True, also, that they say — “This is not a contract”; but people commonly think that a loose arrangement which either can end at any time is not a “contract.” In later years, when the son from time to time wanted or did not want a “contract,” he was chafing under the doubts as to times and amounts of increment division. He was uncertain whether to insist upon a contract for a more definite time and manner of payment, so as to know “every Saturday night,” or whether to go “up the other side of the mountain” and leave the arrangement as it was.
Contemplating the 1911 arrangement by itself, we observe: The services to be rendered by the son were sufficiently identified; the later conduct of all showed there was no danger of misunderstanding on this subject. The measure of compensation could be rendered certain, without any uncommon difficulty in ascertainment. A standard was provided for fixing the time and medium of payment. The minds of the parties seem to have met on all these things; and, if so, a contract was complete. This conclusion would not be doubted except for the reservation to the father of certain powers, and except for the use made of the word “contract.”
Were these reserved powers inconsistent with an underlying contractual obligation? How to measure the increment, the increase in -value, was an obvious problem; its solu*184tion was confided to the honest business judgment of the father. The time when payment could be made depended on how much could be spared from the producing businesses, and, upon the father’s needs, for personal use. These matters, too, were left with him. If the existence of an underlying obligation is not affected, questions which it is foreseen will arise in its execution, and which might be left to an arbitrator, may be committed as well to one of the parties (and as between father and son, this intent is not improbable). If the arbitrator dies without a successor, the questions which would have been arbitrated may then be decided by the courts. Here, we find that a method of appraising the increase was adopted, approved, and continued. The father’s personal needs and decisions ceasing at his death, the law would fix a reasonable time for payment, and commute into money the value of the stocks involved. The phrase —“I am to be solé judge in finally passing upon * * * the increase of values and the value <of your services,” is not unreasonably entitled to the construction which both gave it. The father was to appraise the increase, and,, if he thought the son’s services not valuable enough to justify the half-increment pay, he could dispense with the services. The father’s later conduct was full of admissions, express and implied, that the son’s services were of the full expected value. He never suggested or thought of reducing the half to some lesser fraction.
The rather clear implication that only during his life were the father’s decisions on these matters to be accepted as final goes far to indicate that every question left undisposed of at his death would be decided by the courts, if resort thereto were necessary.
The son’s conduct in making no demand while he lived, and after the final breach of relations, was not inconsistent with his belief that he had rights which he could enforce at law, if he should think that such enforcement would not cost too high a price in other results.1
It is true, also, that the son has received compensation — large compensation — for his services; but this is not inconsistent with the father’s attitude, up until the final breach, that these payments were only on account.
Upon the whole record, I am better satisfied to think that both father and son intended that, so long as the son continued to render and the father to receive the specified services, it became the father’s legal duty to make compensation at the agreed rate — subject merely to his discretion, while he lived, as to the time and medium of payment.